Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/06/2022 has been entered.
 

 Non-Final Rejection 

The Status of Claims:
Claims 1-17 are pending. 
Claims 1-6 and 17 are rejected. 
Claims 7-16 are withdrawn from consideration. 


DETAILED ACTION
1. 	Claims 1-6 and 17 are under consideration in this Office Action.
 					       Priority 
2.	It is noted that this application is a continuation of 16/448,632 (6/12/2019)(US 11213806), which claims benefit of 62/688,236 (06/21/2018).  
    Drawings
3.         None. 
        IDS
4.          The IDS filed on 11/06/2022 have been reviewed by the examiner. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Van Berge (WO 2014/140973A1) in view of Fukuda Kenzo et al  (JPH0624636B2).

Applicant claims the followings:
1. (CURRENTLY AMENDED) A catalyst support comprising at least 95% silicon carbide, having surface areas of about < 10 m2/g and pore volumes of about < 1 cc/g, wherein the catalyst support is devoid of both (i) clay as a binding agent for the silicon carbide, and (ii) a catalyst when formed.  
2. (ORIGINAL) The catalyst support of claim 1, comprising at least 99% silicon carbide.  
3. (ORIGINAL) The catalyst support of claim 1, having surface areas of about < 5 m2/g.  
4. (ORIGINAL) The catalyst support of claim 1, having pore volumes of about < 0.7 cc/g.
17. (NEW) The catalyst support of claim 1, wherein the silicon carbide comprises alpha silicon carbide


Van Berge discloses a catalyst support containing silicon carbide in the following:

    PNG
    media_image1.png
    571
    1232
    media_image1.png
    Greyscale

(see page 4, lines 4-14)

    PNG
    media_image2.png
    160
    1274
    media_image2.png
    Greyscale

(see page 3 ,lines 25-27)

The current invention, however, differs from the prior art in that the silicon carbide having a surface area of ≤ 10 m2/g and alpha silicon carbide are unspecified in the prior art. 

Fukuda Kenzo et al teaches that  a catalyst support consists of a porous SiC-based sintered material which has a three-dimensional network structure based on SiC crystals, pore volume 0.2-2.0 mL/g, surface area ≥3 m2/g, and average compression strength ≥300 kg/cm2. A method for preparing the support is also described, including firing of a compact based on SiC powders at 1400-2000° for ≥10 min in a N or CO atm. Optionally, the support may be covered with a SiO2 or Al2O3 film. (see abstract).
Furthermore, it teaches that silicon carbide is used as the starting material, alpha-type, and it can be used also β-type and / or amorphous silicon carbide, inexpensive microparticles having inter alia large specific surface area (see  page 6, lines  7-9).

Ascertainment of the difference between the prior art and the claims

1. The difference between the instant application and the applied Van Berge art is that the Van Berge  does not expressly teach the claimed silicon carbide having a surface area of ≤ 10 m2/g and alpha silicon carbide . The deficiencies of the Van Berge are  cured by Fukuda Kenzo et al.

2. The difference between the instant application and the applied Fukuda Kenzo et al art is that the Fukuda Kenzo et al does not expressly teach the at least 95% silicon carbide.. The deficiency of the Fukuda Kenzo et al is cured by Van Berge.


Resolving the level of ordinary skill in the pertinent art.
Regarding the lack of disclosing the silicon carbide containing alpha silicon carbide, Fukuda Kenzo et al does teach that either alpha silicon carbide (α-SiC)  or β-type  silicon carbide is used as the starting material.(see  page 6, lines  7-9). Furthermore, Fukuda Kenzo et al does describe that the porous SiC-based sintered material, pore volume 0.2-2.0 mL/g, surface area ≥3 m2/g. (see abstract). From these teachings, the prio art is relevant o the claimed  invention.


Considering objective evidence present in the application indicating obviousness or nonobviousness.

Van Berge expressly discloses the catalyst support containing about 100 % of  silicon carbide having the surface area of 20 m2 /g and a pore volume of 01 ml/g  in the  product.. Similarly, Fukuda Kenzo does teach that the catalyst support  can  consist of a porous SiC-based sintered material which has the three-dimensional network structure based on SiC crystals, pore volume 0.2-2.0 mL/g, surface area ≥3 m2/g.  Moreover, Fukuda Kenzo does offer guidance that either alpha silicon carbide (α-SiC)  or β-type  silicon carbide is used as the starting material.(see  page 6, lines  7-9).
So, If the skilled artisan in the art had desired to achieve the alpha silicon carbide having a surface area of ≤ 10 m2/g in the catalyst support , it would have been obvious to the skilled artisan in the art before the effective filing date of the claimed invention to be motivated to incorporate the teachings of Fukuda Kenzo’s alpha silicon carbide as an alternative to beta- silicon carbide and the surface area having  ≥3 m2/g into the  Van Berge   in order to optimize the overall features of the silicon carbide catalyst support.This is because the skilled artisan in the art would expect such combined prior art to be successful and feasible as guidance shown in the prior art.

6.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al (US 20140323295) in view of Ono Toshiteru et al (JPH0985096)
Applicant claims the followings:
5. A catalyst comprising a catalyst support having at least 95% SiC, with a silver solution impregnated thereon comprising silver oxide, ethylenediamine, oxalic acid, and monoethanolamine.  
6. The catalyst of claim 5, further comprising promotors selected from the group consisting of: NO3, Re, S, W, Mo, alkali metals, Cs, CsOH, Rb, K, Na, Li, and combinations thereof.


Determination of the scope and content of the prior art

Shibata et al discloses a rhenium-promoted silver deposited on a silicon carbide catalyst carrier for producing alkylene oxide in the following:

    PNG
    media_image3.png
    515
    734
    media_image3.png
    Greyscale

(see abstract page).

    PNG
    media_image4.png
    455
    716
    media_image4.png
    Greyscale

(see page 4, a paragraph#0030).


    PNG
    media_image5.png
    572
    722
    media_image5.png
    Greyscale

(see page 13,. a paragraph#0121).

The current invention, however, differs from the prior art in that the catalyst containing at least 95 % of silicon carbide is unspecified in the prior art. 


Ono Toshiteru teaches a silica and mullite-coupled silicon carbide catalyst carrier with an optimal porosity and a specific surface area for carrying a catalyst, free from catalytic degradation and high in pressure. This silica and mullite-coupled silicon carbide catalyst carrier is composed of 76-90 wt.% of silicon carbide, 16-5 wt.% of silica and 8-5wt.% of mulite, and has the content of alkali metal elements of 0.4 wt.% or less, the porosity of 18-30%, the specific surface area of 0.08-0.25m2 /g and the pressure ring load of 10kg or more. In addition, the catalyst carrier is manufactured by mixing 20-9 wt.% of clay containing 76-90 wt.% of silicon carbide and 2 wt.% or less of alkali metal elements and 0-5 wt.% of colloidal silica containing 0.1wt.% or less of alkali metal elements, then forming this mixture and baking it at 1200-1500 0.C. (see page 2, a paragraph#0004)
 [Mixing / Molding] Methylcellulose 2 wt% was mixed with 100 wt% of silicon carbide as a binder and kneaded with 9% of added water. It was formed into φ10 × φ5 × 10 mm by a press machine. After drying the molded product, it was calcined at 2100 ° C. for 1 hour in a nitrogen atmosphere to prepare a recrystallized silicon carbide catalyst carrier. (see page 4, ex. a paragraph#0014).
Ascertainment of the difference between the prior art and the claims

1. The difference between the instant application and the applied Shibata et al  art is that the Shibata et al does not expressly teach  the claimed at least 95 % of silicon carbide. The deficiency of the Shibata et is cured by the Ono Toshiteru et al.
2. The difference between the instant application and the applied Ono Toshiteru et al art is that the Ono Toshiteru et al does not expressly teach the silver solution impregnated thereon comprising silver oxide, ethylenediamine, oxalic acid, and monoethanolamine. and  promotors selected from the group consisting of:, alkali metals, Cs,  Na, Li. The deficiencies of Ono Toshiteru et al is cured by the Shibata et al.

Resolving the level of ordinary skill in the pertinent art.

Regarding the Claim 5, with respect to the lack of disclosing
at least 95 % of silicon carbide in the composition, the Ono Toshiteru expressly teaches that 100 wt% of silicon carbide can be used as a starting material . (see page 4, ex. a paragraph#0014).


Considering objective evidence present in the application indicating obviousness or nonobviousness.


Shibata expressly discloses the rhenium-promoted on a silicon carbide catalyst carrier comprising a silver solution containing silver oxide, ethylenediamine, oxalic acid, and monoethanolamine for producing alkylene oxide, whereas Ono Toshiteru does teach the silica and mullite-coupled silicon carbide catalyst carrier with an optimal porosity and a specific surface area for the supporting the catalyst.
Both processes are commonly related to each other with respect to the formation of the catalyst and the catalyst support. Furthermore, Ono Toshiteru does teach that it seems reasonable to use 95% or 100 % SIC for forming the catalyst support (see page 4, pargraphs#0014-0015).
 
So, it would have been obvious to the skilled artisan in the art to be motivated to use Ono Toshiteru’s teaching of 95% or 100% SiC in the Shibata‘s preparation of the catalyst in order to maximize the beneficial effect of the catalytic support. This is because the skilled artisan in the art would expect such combined processes to be feasible and successful as guidance shown in the prior art process 




Conclusion
Claims 1-6 and 17 are rejected. 
Claims 7-16 are withdrawn from consideration. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on 571-272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        12/1/2022